DETAILED ACTION
1.	This Office Action is responsive to amendments filed for App. 16/067,598 on June 30, 2018. Claims 1-20 are pending.

America Invents Act
2.	The present application is being examined under the AIA  first to file provisions. 

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on February 24, 2019, July 13, 2019 and September 5, 2020 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Respectfully, the focus of the invention is about temperature compensation of diodes using a thermistor. As such, the Title of the Invention should reflect these concepts.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




6.	Claims 1-3, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. ( US 2014/0292739 A1 ).

	Kim teaches in Claim 1:
	A light-emitting assembly ( Figure 1, [0027] discloses an organic light emitting display 100 ), comprising:
a light-emitting diode ( Figure 1, [0032] discloses a plurality of pixels 150 which can include color diodes (RGB) ); and
a driving circuit, configured to provide a driving current for driving the light-emitting diode to emit a light ( Figure 1, [0027]], [0036] disclose a current controller 170 which can provide/maintain current values of the first power supply lines ELVDD1 to EVLDDk. [0032] further discloses each of the pixels emits light having luminance corresponding to the data signal supplied through the data lines D1 to Dm );
wherein:
the driving circuit comprises a thermistor, coupled to the light emitting diode and configured to have an electrical resistance thereof altering with a change of a temperature of the light-emitting assembly to thereby adjust an intensity of the driving current. ( Figure 3, [0041] discloses a plurality of positive temperature coefficient thermistors PTCT1 to PTCTk, which are coupled to the pixel diodes through the ELVDD lines. [0042]-[0045] discloses the resistances of the thermistors changing due to a change in temperature. In response, the current controller adjusts the current value in response to the changed resistance )


	The light-emitting assembly of Claim 1, wherein the thermistor comprises at least one of a metal thermistor, a negative-temperature coefficient thermistor, a critical-temperature thermistor, or a positive temperature coefficient thermistor. ( Figure 3, [0041] discloses the use of positive temperature coefficient thermistors )

	Kim teaches in Claim 3:
	The light-emitting assembly of Claim 2, wherein:
the thermistor comprises a metal thermistor or a positive-temperature coefficient thermistor ( As noted, [0041] discloses the use of positive temperature coefficient thermistors ); and
the thermistor is coupled to the light-emitting diode in series. ( Figures 1 and 3 disclose the thermistors in current controller 170’ are in series with the pixels/diodes )

	Kim teaches in Claim 8:
	The light-emitting assembly of Claim 1, wherein the light-emitting diode comprises at least one of an organic light-emitting diode or an inorganic light-emitting diode. ( [0032] discloses the use of organic light emitting diodes )

	Kim teaches in Claim 9:
	A lighting device, comprises comprising a light emitting assembly according to Claim 1. ( Figure 1, [0027] discloses the use of these diodes in a display, i.e. lighting device )

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.
	( US 2014/0292739 A1 ), as applied to Claim 3, further in view of Fujiwara et al.
	( US 2011/0199401 A1 ).

	As per Claim 4:
	Kim does not explicitly teach “wherein the thermistor comprises a metal thermistor, wherein the metal thermistor comprises at least one of a copper thermistor, a platinum thermistor, or a nickel thermistor.”

However, in the same field of endeavor, thermistors in displays, Fujiwara teaches of also using thermistors to obtain temperature information of the display, ( Fujiwara, [0049] ). In particular, 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the nickel thermistor, as taught by Fujiwara, with the motivation that metal-based thermistors are well known in the art and can easily and accurately obtain temperature information due to its composition, ( Fujiwara, [0049] ).

	Fujiwara teaches in Claim 5:
	The light-emitting assembly of Claim 4, wherein the thermistor comprises a nickel thermistor. ( [0049] discloses nickel as part of the composition of the thermistor )

	As per Claim 7:
	Kim does not explicitly teach “the thermistor comprises a negative-temperature coefficient thermistor; and the thermistor is coupled to the light-emitting diode in parallel.”

However, in the same field of endeavor, thermistors in displays, Fujiwara teaches of also using thermistors to obtain temperature information of the display, ( Fujiwara, [0049] ). In particular, the thermistor uses a sinter including an oxide of a metal such as nickel, manganese, cobalt and iron mixed therein. Such a composition is well known and often used for a negative temperature coefficient thermistors. Figure 1 shows an example layout with thermistors 28 arranged parallel to the display structure (with the associated pixel cells). However, such a layout is a design 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the nickel thermistor, as taught by Fujiwara, with the motivation that metal-based thermistors are well known in the art and can easily and accurately obtain temperature information due to its composition, ( Fujiwara, [0049] ).

10.	Claim 6, 10-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. ( US 2014/0292739 A1 ), as applied to Claim 3, further in view of Chang 
( US 2006/0160255 A1 ).

	As per Claim 6:
	Kim does not explicitly teach “wherein the driving circuit further comprises a driving transistor, wherein: a first electrode of the driving transistor is coupled in series to the thermistor; and a second electrode of the driving transistor is coupled in series to the light-emitting diode.”

However, in the same field of endeavor, thermistors in displays, Chang teaches of a display with a thermistor for temperature compensation, ( Chang, Figure 3A, [0017] ). In particular, Figure 3B, [0018] discloses a pixel circuit (among a plurality of pixels, as is known in a matrix display), coupled with a linear thermistor 302. As shown, a first electrode of the driving transistor 106 is coupled to the thermistor 302 and a second electrode is coupled to the diode 102. Respectfully, 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the pixel layout with the thermistor and driving transistor, as taught by Chang, with the motivation that temperature compensation can be provided at each individual pixel, ( Chang, Figures 1 vs 3B, [0005] ).

As per Claim 10:
	Kim does not explicitly teach “each of the plurality of pixel units comprises at least one light-emitting assembly, each according to Claim 1.”

To clarify, Kim teaches of a current control circuit for each power supply line ELVDD, but not for each of the plurality of pixel units and not each comprises at least one of the claimed assembly. As Claim 1 notes, each assembly has the components, such as the thermistor, etc.

However, in the same field of endeavor, thermistors in displays, Chang teaches of a display with a thermistor for temperature compensation, ( Chang, Figure 3A, [0017] ). In particular, Figure 3B, [0018] discloses a pixel circuit (among a plurality of pixels, as is known in a matrix display), coupled with a linear thermistor 302. As shown, a first electrode of the driving transistor 106 is coupled to the thermistor 302 and a second electrode is coupled to the diode 102. Respectfully, as combined, considering Kim teaches of a series setup as well, this modification is simple, to incorporate the thermistor at the pixel level as opposed to at the end of the power supply line.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the pixel layout with the thermistor and driving transistor, as taught by Chang, with the motivation that temperature compensation can be provided at each individual pixel, ( Chang, Figures 1 vs 3B, [0005] ).

	Kim teaches in Claim 11:
	The display panel of Claim 10, wherein in the each of the plurality of pixel units, the light-emitting diode in each of the at least one light-emitting assembly is configured to emit a light of a different primary color, wherein:
lights from the light-emitting diode from each of the at least one light emitting assembly are configured, once mixed with one another, to give rise to a white light. ( [0032] discloses the pixels can emit light of various colors, including red, green, blue, white or the like, according to the diode. Respectfully, one of ordinary skill in the art realizes that mixture of RGB results in a white light )

	Kim teaches in Claim 12:
	The display panel of Claim 11, wherein in the each of the plurality of pixel units, the thermistor in each of the at least one light emitting assembly is configured to adjust a brightness of the light emitted from the light-emitting diode such that the lights from the light-emitting diode from each of the at least one light-emitting assembly can give rise to a white light without a substantial deviation. ( [0042]-[0045] discloses that as the temperature changes, it causes the resistance to change as well. The goal of this is to provide for uniform brightness to compensate for temperature variations and respectfully, this will avoid deviations )

	Kim teaches in Claim 13:
	The display panel of Claim 12, wherein:
the thermistor comprises at least one of a metal thermistor or a positive-temperature coefficient thermistor ( As noted, [0041] discloses the use of positive temperature coefficient thermistors ); and
the thermistor is coupled to the light-emitting diode in series. ( Figures 1 and 3 disclose the thermistors in current controller 170’ are in series with the pixels/diodes )

	Kim and Chang teach in Claim 16:
	The display panel of Claim 13 wherein each of the plurality of pixel units comprises a first light-emitting assembly, a second light-emitting assembly, and a third light-emitting assembly ( Please note the details of the combination below ), wherein:
the first light-emitting assembly comprises a first thermistor, a first driving transistor, and a red light-emitting diode; the second light-emitting assembly comprises a second thermistor, a second driving transistor, and a green light-emitting diode; and the third light-emitting assembly comprises a third thermistor, a third driving transistor, and a blue light-emitting diode ( Respectfully, Kim teaches in [0032] of having red, green, blue and white colors to be associated with the various diodes and Chang teaches in Figure 3B of a thermistor in each individual pixel );
wherein:
( Respectfully, various colors have various brightness characteristics, as well as varying susceptibility to various temperature ranges. As a result, thermistors assigned to different colors will also vary in characteristics, which result in differently designed thermistors. Examiner asserts Official Notice to this )

11.	Claim 14, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. ( US 2014/0292739 A1 ) in view of Chang ( US 2006/0160255 A1 ), as applied to Claim 13, further in view of Fujiwara et al. ( US 2011/0199401 A1 ).

As per Claim 14:
	The display panel of Claim 13, wherein in the each of the plurality of pixel units, each of the at least one light-emitting assembly further comprises a driving transistor ( Chang, Figure 3B shows a driving transistor 106 ), wherein:
a first electrode of the driving transistor is coupled in series to the thermistor; and
a second electrode of the driving transistor is coupled in series to the light-emitting diode ( Chang, Figure 3B shows a first electrode of the driving transistor 106 is coupled to the thermistor 302 and a second electrode is coupled to the diode 102 ); but

Kim does not explicitly teach “the thermistor comprises a metal thermistor”.



Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the nickel thermistor, as taught by Fujiwara, with the motivation that metal-based thermistors are well known in the art and can easily and accurately obtain temperature information due to its composition, ( Fujiwara, [0049] ).

	Kim teaches in Claim 15:
	The display panel of Claim 14, wherein:
	the first electrode of the driving transistor is a source electrode of the driving transistor; and the second electrode of the driving transistor is a drain electrode of the driving transistor. ( Chang, Figure 3B, [0018] discloses the source/first electrode of the driving transistor 106 is coupled to VDD/thermistor 302 and the drain/second electrode of 106 is coupled to the diode 102 )

	As per Claim 17:
	Kim does not explicitly teach “the thermistor comprises a negative-temperature coefficient thermistor; and the thermistor is coupled to the light-emitting diode in parallel.”



Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the nickel thermistor, as taught by Fujiwara, with the motivation that metal-based thermistors are well known in the art and can easily and accurately obtain temperature information due to its composition, ( Fujiwara, [0049] ).

	Kim and Chang teach in Claim 18:
	The display panel of Claim 17, wherein in the each of the plurality of pixel units, each of the at least one light-emitting assembly further comprises a driving transistor ( Chang, Figure 3B, [0017] teaches of a driving transistor 106 in each pixel ), wherein:
	two terminals of the thermistor are respectively coupled to an anode and a cathode of the light-emitting diode ( Respectfully, the layout of the thermistor relative to the diode is a design choice given the fact that Chang teaches of both of these elements. One of ordinary skill in the art would be able to design a pixel circuit in a number of ways to achieve the same result. The goal of the thermistor is to determine the temperature of the pixel, namely the diode itself and as a result, its resistance with change accordingly. Based on that change, the intensity/current can be modified to compensate for the temperature variations. The exact pixel layout is a design choice given this functionality will still be achieved ); and
one electrode of the driving transistor is coupled in series to the light emitting diode. ( Chang, Figure 3B shows one terminal of driving transistor 106 to be coupled, in series, to the diode 102 )

	Kim teaches in Claim 19:
	The display panel of Claim 18, wherein the one electrode of the driving transistor is a drain electrode of the driving transistor. ( Chang, Figure 3B, [0018] shows the one electrode/drain electrode of the driving transistor 106 to be the one coupled to the diode 102 )

	Kim and Chang teach in Claim 20:
	The display panel of Claim 17 wherein each of the plurality of pixel units comprises a first light-emitting assembly, a second light-emitting assembly, and a third light-emitting assembly ( Please note the details of the combination below ),
wherein:
the first light-emitting assembly comprises a first thermistor, a first driving transistor, and a red light-emitting diode; the second light-emitting assembly comprises a second thermistor, a second driving transistor, and a green light-emitting diode; and the third light-emitting assembly comprises a third thermistor, a third driving transistor, and a blue light-emitting diode ( Respectfully, Kim teaches in [0032] of having red, green, blue and white colors to be associated with the various diodes and Chang teaches in Figure 3B of a thermistor in each individual pixel );
wherein:
an electrical resistance of the first thermistor is lower than an electrical resistance of the second thermistor; and the electrical resistance of the second thermistor is lower than an electrical resistance of the third thermistor. ( Respectfully, various colors have various brightness characteristics, as well as varying susceptibility to various temperature ranges. As a result, thermistors assigned to different colors will also vary in characteristics, which result in differently designed thermistors. Examiner asserts Official Notice to this )

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621